Duckworth, Chief Justice.
1. A petition seeking a declaratory judgment under Ga. L. 1945, p. 137 (Code, Ann. Supp., § 110-1101 et seq.) is not per se an equitable action. Felton v. Chandler, 201 Ga. 347 (39 S. E. 2d, 654); Georgia Casualty & Surety Co. v. Turner, 208 Ga. 782 (69 S. E. 2d, 771).
2. The ruling by the trial judge, unexcepted to, upholding the constitutionality of the Civil Service Act for DeKalb County, became the law of the case, and eliminated therefrom the only relief sought that would have given the Supreme Court jurisdiction. Constitution, art. VI, sec. II, par. IV (Code, Ann., § 2-3704).
3. The constitutional question which this case originally contained having been eliminated before the declaratory judgment here complained of, the Court of Appeals and not this court has jurisdiction. Martin v. Home Owners Loan Corp., 198 Ga. 288 (31 S. E. 2d, 407).

Transferred to the Court of Appeals.


All the Justices concur, except Atkinson, P. J., not participating.

Young H. Fraser and John Wesley Weeks, for plaintiffs in error.
J. A. McCurdy and H. 0. Hubert Jr., for party at interest not party to record.
Wm. G. McRae and J. E. B. Stewart, contra.